Brooks, P. J.

This is an action of tort against the two defendants to recover damages for alleged assault and false imprisonment by the agents, servants and employees of defendants.
There was evidence tending to show the following:
Defendant Abel Ford, Inc. was engaged in the business of selling and servicing motor vehicles. Defendant Abel Ford Sales Co., Inc. was in the business of selling second hand and used motor vehicles. Both defendants occupied the same building and had the same offices and other personnel.
Plaintiff had brought an automobile belonging to Cromit Products Corp., Inc., presumably his employer, to the service manager to be repaired. Repairs had been made and the car returned to plaintiff who was not satisfied with the job and refused to pay the bill of $600.00.
On the day of the alleged assault, plaintiff had gone in another car to defendants’ place of business to discuss payment. The “owner” of the business not being in, plaintiff went to the service manager one George Trulli. The discussion wound up with Trulli shaking his fist in plaintiff’s face telling him that he would not be allowed to leave the premises until the bill was paid and making certain other threats.
*164Paintiff ran out of the office, got into the car, locked the doors and attempted to drive away. Trulli meanwhile had blocked both exits so that plaintiff was unable to leave the premises. The whole incident occupied some fifteen minutes at the conclusion of which plaintiff agreed to pay the bill and left.
With relation to damages plaintiff testified that as he was sitting in the car., he was terrified, humiliated, disgraced and degraded, that he felt frightened and dizzy, had a dryness in his throat, was nauseous, had diarrhea and felt the necessity to urinate. He also testified that he had lost three days of work, was unable to sleep and after returning to work had nightmares for. fourteen consecutive nights. These nightmares consisted of the same dream, namely,—that he was sitting in his car with a gorilla outside of the windshield. The gorilla would smash the windshield, grab him and pull him out of the car, then rip him apart and feed him to little gorillas.
The judge awarded damages as follows. On counts #i and #3 $1.00. On counts %z and #4 $500.00.
It does not clearly appear what counts were for assault and what for. false imprisonment, nor which defendant was involved in what .count. Furthermore, requests for rulings were filed according to the docket by both defendants although the report stated that they were filed by “the defendant”. Which defendant?
Milton Schwartz, of Boston, for the Plaintiff.
Robert E. Galvin, of Boston, for the Defendants.
It would appear that while Trulli was employed by both corporations, in this instance he was acting as service manager for Abel Ford, Inc. and therefore that plaintiff cannot recover on whichever count involved Abel Ford Sales Co., Inc. Since this state of the record makes it impossible to determine the .correctness of the court’s findings and rulings, this case is to be remanded to the District Court for clarification and for amplification of the report more particularly setting forth the several counts and the relation of the court’s findings thereto.
It is so ordered.